TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00655-CV


                                M. U., N. T. and E. T., Appellants

                                                v.

             The Texas Department of Family and Protective Services, Appellee




              FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
       NO. 12-0824, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING


                                              ORDER

PER CURIAM

               Appellant M.U. filed her notice of appeal on October 2, 2013. The appellate

record was complete October 28, 2013, and appellant’s brief was due November 27, 2013. To

date, appellant’s brief has not been filed.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a), available

at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180 days for

court’s final disposition). The accelerated schedule requires greater compliance with briefing

deadlines. Therefore we order Luis I. Cuellar to file appellant’s brief no later than December 27,

2013. If the brief is not filed by that date, counsel may be required to show cause why he should

not be held in contempt of court.

               It is ordered on December 10, 2013.



Before Chief Justices Jones, Justices Pemberton and Field